Case: 14-11284      Document: 00513103537         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 14-11284                                FILED
                                                                               July 2, 2015
                                                                             Lyle W. Cayce
RAUL G. DELEON, JR.,                                                              Clerk

                                                 Plaintiff-Appellant

v.

DR. MING T. HO, Ophthalmologist on Contract with the T.D.C.J.; GEORGE
ALLEN, Medical Administrator, Montford Unit; TEXAS TECH UNIVERSITY
HEALTH SCIENCE CENTER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:14-CV-73


Before DENNIS, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM: *
       Raul G. DeLeon, Jr., Texas prisoner # 1635186, seeks leave to proceed in
forma pauperis (IFP) from the district court’s dismissal of his 42 U.S.C. § 1983
lawsuit, pursuant to 28 U.S.C. § 1915A. By moving to proceed IFP, DeLeon is
challenging the district court’s certification that the appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11284    Document: 00513103537      Page: 2   Date Filed: 07/02/2015


                                 No. 14-11284

P. 24(a)(5). Our inquiry into an appellant’s good faith “is limited to whether
the appeal involves legal points arguable on their merits (and therefore not
frivolous).”   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted). We may dismiss the appeal if it is
frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      In his motion and brief, DeLeon asserts that he is entitled to proceed IFP
because he is a pauper and is disabled. He briefs no argument acknowledging
or addressing the basis for the dismissal of any of the claims alleged in his
complaint. Even pro se litigants must brief arguments in order to preserve
them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing to
address the district court’s reasons for dismissing his claims, DeLeon has
abandoned the dispositive issues on appeal. See id.; see also Brinkmann v.
Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      DeLeon has thus failed to show that his appeal involves any arguably
meritorious issue. See Howard, 707 F.2d at 220. Accordingly, his IFP motion
is denied. The instant appeal is frivolous and is therefore dismissed. See id.;
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      Both this court’s dismissal of the instant appeal as frivolous and the
district court’s dismissal of the complaint for failure to state a claim count as
strikes for purposes of the three-strikes bar of 28 U.S.C. § 1915(g).         See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). We caution
DeLeon that if he accumulates three strikes, he will not be able to proceed IFP
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.



                                       2